Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/350,225 filed on 06/17/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/08/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Allowable Subject Matter
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2019/0278441 to Haupt
[0052] In the example of FIGS. 7-9, a web page provided by server 101 of the weather system displays a view of a residential area near Denver, Colo. In this example, weather system users in this region may register to join their local weather community. For users that join the weather community, data from their external weather sensors 200 may automatically be integrated into a community web page 700 which is accessible to other users in the community. The community web page 700 may comprise a weather map and/or weather event table including real time updates of the weather in the region. In this example, after a user accesses the web site and selects the displayed region 700, a data summary box 710 will appear in one corner of the map to show a compilation of subscriber and weather data for the visible area. As shown in FIG. 7, the system may automatically display the total number of weather system subscribers and active (online) weather display devices in the selected region, along with the average temperature, humidity, wind, and/or other summary weather data. The data may be calculated automatically at the central server 101 using all of the active weather stations in the selected region. The weather system may also leverage the different features of the underlying mapping software (e.g., Google Maps®, Microsoft Virtual Earth®). Thus, in this example, the user may be able to zoom-in or zoom-out, causing the data summary box 710 to automatically refresh the displayed data to match the updated geographic region displayed on the screen. Similarly, the map feature may permit online users to change to a zip code view, city view, county view, etc., or any other view configuration supported by the underlying mapping software. Additionally, weather data (e.g., satellite data) may be received by the server and superimposed over the map requested by the user.

US 2015/0308856 to Srinivasan
[0004] In one embodiment, a system is provided that includes one or more resource meters that each track resource usage data for a location. An electronic device includes a plurality of sensor devices. In one embodiment, the electronic device acquires one or more data streams from one or more resource meters and one or more electronic sensors, computes discrete events from each data stream, extracts a sequence of discrete sensor-meter event itemsets based on the events that occur together, discovers the frequent sensor-meter event itemsets that occur together, and computes a frequency of occurrence for each sensor-meter event itemset, matches rising and falling sensor-meter event itemsets based on appliance state models and the frequency of occurrence of each sensor-meter event itemset, identifies each individual fixture based on clustering the matched sensor-meter event itemsets using sensor-meter event features, classifies each fixture cluster to a fixture category using a multi-modal fixture model trained on sensor and meter event features, and based on the matched fixture events, fixture clusters, and categories, determines resource usage information and associated user activities for each fixture usage event identified.

US 2015/0276251 to Smullin
[0034] Information about indoor climate control system usage must be separated from other energy usage in a house. For the inference of effective indoor temperature described herein, only the time that an air conditioner is running and has gone to idle or standby, rather than the total energy draw, needs to be considered. For an air conditioner, which is generally expected to have cooling power and coefficient of performance (COP) that vary with outdoor temperature, this usage time series may have different trends than the power or total energy draw that is commonly used in other analyses; for an electric resistive heater, the amount of energy drawn is expected to be close to directly proportional to the time that the heater is turned on. System usage data can be derived from various sources. For instance, many power utilities are currently installing “smart” power meters that monitor energy usage at 1-hour or 15-minute time resolutions. Monitoring at still higher time resolutions, such as at one-minute intervals, can be one way of indirectly determining when an air conditioner runs and goes to idle or standby in a house 11 over the course of a cooling season, particularly as cycles of air conditioners in houses are often on the order of 5-20 minutes in duration, provided a disaggregation algorithm is applied to the meter data to separate-out air conditioning usage. Smart meters and disaggregation algorithms can provide new data streams to power utilities and other users, enabling tools, such as described herein. Still other sources of indoor climate control system usage data are possible, including a meter that monitors the electrical current to an air conditioning circuit alone, a sensor that monitors air flow in the duct work, a sensor that measures the vibration of the air conditioning when running, and usage reported by smart thermostats. The total amount of electricity, gas, or other fuel used over a period of time for an indoor climate control system can also be used as a proxy for the fraction of time that a system is running, even if usage is not monitored with a time resolution that is high enough to distinguish the exact minute during which the climate control system cycles runs or goes to idle or standby. The fidelity of this approximation depends on how much the efficiency of the indoor climate control system varies with ambient temperature and the time resolution at which fuel use is monitored.

US 2006/0117365 to Ueda
[0185] FIG. 10 is a schematic illustration showing an exemplary sequence for combining and displaying information on the Internet and the video images of the stream, in accordance with the sequence information. Referring to FIG. 10, in this example, stream 96 includes a stream portion A of video image 1000 and a stream portion B of video image 1002. Further, it is assumed that additional information 1004 describing stream portion B can be obtained from the Internet.
[0186] In a digest having stream portion A continued to stream portion B, the additional information 1004 can be combined. Here, an instruction to display for a prescribed time period the image of information 1004 as an independent scene between stream portions A and B is described in sequence information 72. In accordance with the instruction, the stream output apparatus outputs a stream 98 that displays information 1004 for the prescribed time period, before the output of stream portion B.

Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record (Berges in view of De Castro, Haupt, Srinivasan, Smullin and Ueda) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 6 and 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-8, 12, 14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0290230 to Berges Gonzalez et al. (hereafter “Berges”) in further view of US 2016/0085810 to De Castro Alves et al. (hereafter “De Castro”)

As per claim 1, Berges discloses a method for monitoring and controlling multiple utility consumption in a building (paragraphs 0023-0024: “monitoring energy consumption and for related operations and, more specifically, for monitoring of energy consumption in buildings and providing consumption awareness to users and building management systems.”), the method comprising:
obtaining, by at least a first server, real-time utility usage data from a plurality of utility devices associated with the building (paragraphs 0024, 0043 and 0045: “It includes a framework for leveraging easy-to-obtain data streams directly or indirectly related to a building's energy usage, to infer appliance specific electricity consumption. More specifically, the present invention may utilize electricity sensors (e.g., voltage and current transducers or an embedded combination of both) placed at the main electrical feed of the house, along with sensor readings from other devices around the building, to isolate the consumption of individual appliances and derive their operational schedule.”);
parsing the utility usage data obtained by the first server (FIGs. 12 and 18; Data preprocessing 200; paragraphs 0189 and 0197: “transforms easy-to-obtain data-streams in a building (the leftmost rhombus), into useful information about the energy consumption and operational schedule of the individual electrical appliances present in the facility. Following the arrows and starting from the data source, we see that the first step is to pre-process 200 the raw data coming from the different sensors (voltage and current) in order to generate a useful and coherent data-stream that captures the relevant information in the original signals in a structured manner.” AND “Most of the information that is extracted comes from the raw voltage, v(t), and current, i(t), waveforms. After sampling them, both these signals are discrete, periodic and theoretically sinusoidal.)  to generate individual data streams including utility consumption information (FIGs. 12 and 18; Data preprocessing 200; paragraphs 0189 and 0197);
storing the individual data streams in a memory (FIGs. 12 and 18; paragraphs 0189 and 0197:3333 the stream sent/stored in load disaggregation 202).
Berges does not explicitly disclose obtaining, by at least a second server, at least a subset of the individual data streams from the memory based on a client request for the utility consumption information; parsing and aggregating, by the second server, at least the subset of the obtained individual data streams and returning the parsed and aggregated data streams to a requesting client; and displaying the parsed and aggregated data streams, presenting to the client information regarding the multiple utility consumption associated with the building in a prescribed format controlled by the client.
De Castro further discloses obtaining, by at least a second server (FIGs. 1 and 16), at least a subset of the individual data streams from the memory (paragraphs 0042-0044 and 0046) based on a client request for the utility consumption information (FIGs. 1 and 17; paragraphs 0005 and 0296: client service requests); 
parsing and aggregating, by the second server, at least the subset of the obtained individual data streams and returning the parsed and aggregated data streams to a requesting client (FIGs. 16-17; paragraphs 0005, 0052-0054 and 0296: “Continuous queries may specify filtering and aggregation functions to discover and extract notable events from the input event streams. As a result, the number of outbound events in an output event stream is generally much lower than the number of events in the input event stream from which the events are selected.”); and 
displaying the parsed and aggregated data streams (FIGs. 13-16; paragraphs 0087, 0088, 0174, 0181, 0183 and 0296: extracted/aggregated data are displayed as different types of graphs), presenting to the client information regarding the multiple utility consumption associated with the building in a prescribed format controlled by the client (FIG. 16-17; paragraphs 0005, and 0087-0088).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of De Castro into Berges’s teaching because it would provide for the purpose of continuous queries may specify filtering and aggregation functions to discover and extract notable events from the input event streams. As a result, the number of outbound events in an output event stream is generally much lower than the number of events in the input event stream from which the events are selected (De Castro, paragraph 0052).

As per claim 2, Berges does not explicitly disclose the client taking one or more actions for controlling utility consumption in the building based at least in part on the displayed information regarding the multiple utility consumption associated with the building.
De Castro further discloses the client taking one or more actions for controlling utility consumption in the building based at least in part on the displayed information regarding the multiple utility consumption associated with the building (FIGs. 13-17; paragraphs 0087-0088).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of De Castro into Berges’s teaching because it would provide for the purpose of continuous queries may specify filtering and aggregation functions to discover and extract notable events from the input event streams. As a result, the number of outbound events in an output event stream is generally much lower than the number of events in the input event stream from which the events are selected (De Castro, paragraph 0052).

As per claim 4, Berges discloses wherein parsing the utility usage data is performed by at least one of a puller server and a processing server, as a function of a type of utility device (FIGs. 12 and 18; Data preprocessing 200; paragraphs 0189 and 0197: “transforms easy-to-obtain data-streams in a building (the leftmost rhombus), into useful information about the energy consumption and operational schedule of the individual electrical appliances present in the facility. Following the arrows and starting from the data source, we see that the first step is to pre-process 200 the raw data coming from the different sensors (voltage and current) in order to generate a useful and coherent data-stream that captures the relevant information in the original signals in a structured manner.” AND “Most of the information that is extracted comes from the raw voltage, v(t), and current, i(t), waveforms. After sampling them, both these signals are discrete, periodic and theoretically sinusoidal.  to generate individual data streams including utility consumption information”).

As per claim 7, Berges discloses wherein parsing the utility usage data to generate the individual data streams comprises deconstructing data received from the plurality of utility devices to generate individual data streams including utility consumption information (FIGs. 12 and 18; Data preprocessing 200; paragraphs 0189 and 0197: “transforms easy-to-obtain data-streams in a building (the leftmost rhombus), into useful information about the energy consumption and operational schedule of the individual electrical appliances present in the facility. Following the arrows and starting from the data source, we see that the first step is to pre-process 200 the raw data coming from the different sensors (voltage and current) in order to generate a useful and coherent data-stream that captures the relevant information in the original signals in a structured manner.” AND “Most of the information that is extracted comes from the raw voltage, v(t), and current, i(t), waveforms. After sampling them, both these signals are discrete, periodic and theoretically sinusoidal.  to generate individual data streams including utility consumption information”)

As per claim 8, Berges discloses wherein at least two of the plurality of utility devices are configured to communicate with the first server using different communications protocols (FIGs. 2 and 11; paragraphs 0079-0081 and 0134-0135), and wherein obtaining real-time utility usage data from the at least two utility devices is performed by the first server using the respective communications protocols associated with the at least two utility devices (FIGs. 2 and 11; paragraphs 0079-0081 and 0134-0135).

As per claim 12, Berges discloses an apparatus for monitoring and controlling multiple utility consumption in a building, the apparatus comprising: 
a memory (FIG. 1 and FIG. 3B); and 
at least one processor coupled with the memory (FIG. 1 and FIG. 3B), the at least one processor being configured: 
to obtain, by at least a first server executing on the at least one processor, real-time utility usage data from a plurality of utility devices associated with the building (paragraphs 0024, 0043 and 0045: “It includes a framework for leveraging easy-to-obtain data streams directly or indirectly related to a building's energy usage, to infer appliance specific electricity consumption. More specifically, the present invention may utilize electricity sensors (e.g., voltage and current transducers or an embedded combination of both) placed at the main electrical feed of the house, along with sensor readings from other devices around the building, to isolate the consumption of individual appliances and derive their operational schedule.”); 
to parse the utility usage data obtained by the first server (FIGs. 12 and 18; Data preprocessing 200; paragraphs 0189 and 0197: “transforms easy-to-obtain data-streams in a building (the leftmost rhombus), into useful information about the energy consumption and operational schedule of the individual electrical appliances present in the facility. Following the arrows and starting from the data source, we see that the first step is to pre-process 200 the raw data coming from the different sensors (voltage and current) in order to generate a useful and coherent data-stream that captures the relevant information in the original signals in a structured manner.” AND “Most of the information that is extracted comes from the raw voltage, v(t), and current, i(t), waveforms. After sampling them, both these signals are discrete, periodic and theoretically sinusoidal.) to generate individual data streams including utility consumption information (FIGs. 12 and 18; Data preprocessing 200; paragraphs 0189 and 0197); 
to store the individual data streams in the memory (FIGs. 12 and 18; paragraphs 0189 and 0197:3333 the stream sent/stored in load disaggregation 202).
Berges does not explicitly disclose to obtain, by at least a second server executing on the at least one processor, at least a subset of the individual data streams from the memory based on a client request for the utility consumption information; to parse and aggregate, by the second server, at least the subset of the obtained individual data streams and to return the parsed and aggregated data streams to a requesting client; and to send, to a display device coupled with the apparatus, the parsed and aggregated data streams presenting information regarding the multiple utility consumption associated with the building in a prescribed format controlled by the client.
De Castro further discloses disclose to obtain, by at least a second server (FIGs. 1 and 16) executing on the at least one processor, at least a subset of the individual data streams from the memory (paragraphs 0042-0044 and 0046) based on a client request for the utility consumption information (FIGs. 1 and 17; paragraphs 0005 and 0296: client service requests); 
to parse and aggregate, by the second server, at least the subset of the obtained individual data streams and to return the parsed and aggregated data streams to a requesting client (FIGs. 16-17; paragraphs 0005, 0052-0054 and 0296: “Continuous queries may specify filtering and aggregation functions to discover and extract notable events from the input event streams. As a result, the number of outbound events in an output event stream is generally much lower than the number of events in the input event stream from which the events are selected.”); and 
to send, to a display device coupled with the apparatus, the parsed and aggregated data streams (FIGs. 13-16; paragraphs 0087, 0088, 0174, 0181, 0183 and 0296: extracted/aggregated data are displayed as different types of graphs) presenting information regarding the multiple utility consumption associated with the building in a prescribed format controlled by the client (FIG. 16-17; paragraphs 0005, and 0087-0088).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of De Castro into Berges’s teaching because it would provide for the purpose of continuous queries may specify filtering and aggregation functions to discover and extract notable events from the input event streams. As a result, the number of outbound events in an output event stream is generally much lower than the number of events in the input event stream from which the events are selected (De Castro, paragraph 0052).

As per claim 14, it is an apparatus claim, which recite(s) the same limitations as those of claim 4. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 4.
As per claim 17, it is an apparatus claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 7.

As per claim 21, it is computer program product claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 21 is rejected for the same reasons as set forth in the rejection of claim 1.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berges in further view of De Castro Alves, as applied to claims 1 and 12, and further in view of US 2017/0053360 to Loeb et al. (hereafter “Loeb”)

As per claim 3, Berges discloses wherein obtaining the real-time utility usage data from a plurality of utility devices associated with the building (FIGs. 16-17).
Loeb further discloses at least one of sending, by the first server, a request to at least one of the utility devices in a data pull procedure (paragraphs 0021 and 0026), and receiving, by the first server, a call from at least one of the utility devices in a data push procedure, as a function of a type of utility device (paragraphs 0021 and 0026). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Loeb into Berges’s teaching and Karjalainen’s teaching because it would provide for the purpose of receive data about a plurality of remote water devices, and each water device is associated with one of a plurality of customers of an enterprise and includes a wireless communication device. Based on data indicative of water usage by a first customer, a first water savings amount may be determined for the first customer in connection with a pre-determined period of time (Loeb, paragraph 0003).

As per claim 13, it is an apparatus claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 3.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berges in further view of De Castro Alves, as applied to claims 1 and 12, and further in view of US 2012/0089523 to Hurri et al. (hereafter “Hurri”)

As per claim 5, Berges does not explicitly disclose wherein obtaining at least the subset of the individual data streams comprises determining whether certain access criteria associated with a requesting client matches corresponding access information associated with the building for which utility consumption information is being requested.
Hurri further discloses wherein obtaining at least the subset of the individual data streams comprises determining whether certain access criteria associated with a requesting client matches corresponding access information associated with the building for which utility consumption information is being requested (paragraph 0171).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hurri into Berges’s teaching and Karjalainen’s teaching because it would provide for the purpose of obtaining energy usage data in a raw data form from a storage device, based on originator information associated with the raw energy usage data; presenting the raw energy usage data based on one or more filter settings (Hurri, paragraph 0022).

As per claim 15, it is an apparatus claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 5.


Claims 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berges in further view of De Castro Alves, as applied to claims 1 and 12, and further in view of US 2018/0343507 to Petri et al. (hereafter “Petri”)

As per claim 9, Berges does not explicitly disclose storing, in the memory, utility usage data relating to historical utility consumption associated with the building;
storing at least one prescribed utility usage profile in the memory; and
generating, by at least one processor in the second server, one or more signals for controlling one or more corresponding building environmental and control equipment associated with the building based, at least in part, on a comparison of the real-time utility usage data with at least one of the stored utility usage data and the at least one prescribed utility usage profile.
Petri further discloses storing, in the memory, utility usage data relating to historical utility consumption associated with the building (paragraphs 0085 and 0113);
storing at least one prescribed utility usage profile in the memory (FIG. 1; paragraphs 0037, 0045, 0047 and 0087); and
generating, by at least one processor in the second server, one or more signals for controlling one or more corresponding building environmental and control equipment associated with the building based, at least in part, on a comparison of the real-time utility usage data with at least one of the stored utility usage data and the at least one prescribed utility usage profile (paragraphs 0113).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hurri into Berges’s teaching and Karjalainen’s teaching because it would provide for the purpose of Users may be able to more effectively reduce their electricity usage if they have information about what devices (e.g., refrigerator, oven, dishwasher, furnace, and light bulbs) in their homes and buildings are using the most electricity and what actions are available to reduce electricity usage (Petri, paragraph 0003).

As per claim 10, Berges discloses wherein the building environmental and control equipment comprises at least one of heating, ventilation and air conditioning (HVAC) equipment (paragraphs 0074, 0205 and 0207), building management system (BMS) equipment, lighting control equipment, one or more gas valves and one or more water valves.

As per claim 11, Berges does not explicitly disclose wherein the utility usage profile comprises threshold values relating to target environmental operational parameters associated with the building, and wherein the at least one processor is configured to generate the one or more signals for controlling one or more corresponding building environmental and control equipment when the real-time utility usage data exceeds one or more of the threshold values in the utility usage profile.
Petri further discloses wherein the utility usage profile comprises threshold values relating to target environmental operational parameters associated with the building, and wherein the at least one processor is configured to generate the one or more signals for controlling one or more corresponding building environmental and control equipment when the real-time utility usage data exceeds one or more of the threshold values in the utility usage profile (paragraphs 0043-0044 and 0047-0048).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Hurri into Berges’s teaching and Karjalainen’s teaching because it would provide for the purpose of Users may be able to more effectively reduce their electricity usage if they have information about what devices (e.g., refrigerator, oven, dishwasher, furnace, and light bulbs) in their homes and buildings are using the most electricity and what actions are available to reduce electricity usage (Petri, paragraph 0003).

As per claim 18, it is an apparatus claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 9.

As per claim 19, it is an apparatus claim, which recite(s) the same limitations as those of claim 10. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 10.

As per claim 20, it is an apparatus claim, which recite(s) the same limitations as those of claim 11. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 11.


Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193